DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of round holes” (claims 1, 2, and 4), “more than two metal wire segments” (claim 2), and the “supporting piece is located at opposite ends” (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (JP 2000019194 A).
Regarding claim 1, Ono teaches, “A hot-wire anemometer, comprising: a probe (Fig. 1, ref. # 1, 2), wherein the probe has a probe head (at ref. # 2a) disposed at an end thereof; the probe head has an elongated narrow hole (see Fig. 1b, at ref. # 4 where wire 4 extends across; page 4, paragraph 2 of English translation, “The opening areas…”) or a plurality of round holes; wherein the elongated narrow hole (see Fig. 1b, at ref. # 4 where wire 4 extends across; page 4, paragraph 2, “The opening areas…”) or the plurality of round holes has at least a metal wire segment (4; (page 3, lines 48–50) extending in an axial direction of the probe head (the wire 4 has a width/thickness and length which extends in an axial direction of ref. # 1, 2, 2a).”
Regarding claim 2, Ono teaches, “wherein at least a metal wire segment comprises more than two metal wire segments being disposed in partition (wire 4 around 3 and 3a, shown in Fig. 3); wherein the probe head has at least a supporting piece (3, 3a); wherein a plurality of metal wire segments is formed by a metal wire looping back and forth along both ends of the elongated narrow hole (see 4 around 3, 3a in Fig. 3) or the plurality of round holes.”
Regarding claim 3, Ono teaches, “wherein the plurality of the metal wire segments comprises at least a metal wire (page 3, lines 48–50).”
Regarding claim 4, Ono teaches, “wherein the supporting piece (3, 3a) is located at opposite ends of the elongated narrow hole (see Fig. 1b and 3) or the plurality of round holes provided with at least a support point (3, 3a on 1, 2).”
Regarding claim 5, Ono teaches, “wherein at least a support point is a contact (3, 3a on 1, 2) or a plug-in of a printed circuit board and/or a plastic molding column.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726.  The examiner can normally be reached on M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D WALSH/Primary Examiner, Art Unit 2852